UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-01530 Name of Registrant: Vanguard Explorer Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: October 31 Date of reporting period: January 31, 2015 Item 1: Schedule of Investments Vanguard Explorer Fund Schedule of Investments As of January 31, 2015 Market Value Shares ($000) Common Stocks (96.0%) 1 Consumer Discretionary (16.1%) * IMAX Corp. 3,062,992 102,090 * Urban Outfitters Inc. 2,485,860 86,657 * Ulta Salon Cosmetics & Fragrance Inc. 447,120 58,993 * LKQ Corp. 2,259,854 58,327 * Life Time Fitness Inc. 1,046,000 57,185 * Tumi Holdings Inc. 2,324,189 52,689 Churchill Downs Inc. 536,148 50,929 Tractor Supply Co. 620,415 50,359 Cheesecake Factory Inc. 923,673 48,502 Texas Roadhouse Inc. Class A 1,385,546 46,541 Wolverine World Wide Inc. 1,635,828 46,049 * Five Below Inc. 1,227,872 40,913 Hanesbrands Inc. 361,477 40,261 * CarMax Inc. 630,410 39,148 * Buffalo Wild Wings Inc. 216,215 38,555 * Live Nation Entertainment Inc. 1,519,665 36,122 Lennar Corp. Class A 793,955 35,657 New York Times Co. Class A 2,744,966 34,559 PulteGroup Inc. 1,595,100 32,843 Service Corp. International 1,418,665 32,104 * Crocs Inc. 3,015,851 31,968 Brunswick Corp. 588,660 31,952 * Standard Pacific Corp. 4,476,220 31,423 * Jarden Corp. 636,327 30,556 DSW Inc. Class A 809,646 28,791 *,^ DreamWorks Animation SKG Inc. Class A 1,409,130 26,308 * Grand Canyon Education Inc. 582,001 25,503 * G-III Apparel Group Ltd. 254,290 24,717 National CineMedia Inc. 1,666,304 23,995 * Cabela's Inc. 414,075 22,753 HSN Inc. 291,821 22,599 Papa John's International Inc. 351,567 22,310 * Dorman Products Inc. 485,090 22,183 * Burlington Stores Inc. 387,118 19,313 Sotheby's 382,374 16,270 * Vitamin Shoppe Inc. 373,500 15,788 * Gentherm Inc. 394,495 14,510 Ryland Group Inc. 360,369 14,469 Ross Stores Inc. 156,400 14,343 Sonic Corp. 470,880 14,254 Carter's Inc. 172,580 14,064 * Francesca's Holdings Corp. 870,300 13,803 * Hibbett Sports Inc. 282,197 13,275 * Steven Madden Ltd. 378,292 12,991 * Sally Beauty Holdings Inc. 401,977 12,493 * Universal Electronics Inc. 191,549 12,209 * Krispy Kreme Doughnuts Inc. 625,817 12,185 * Michaels Cos. Inc. 453,295 11,695 * Under Armour Inc. Class A 157,372 11,343 * Red Robin Gourmet Burgers Inc. 134,055 10,389 * MarineMax Inc. 401,499 10,242 Vail Resorts Inc. 115,812 10,164 *,^ iRobot Corp. 316,093 9,973 Columbia Sportswear Co. 232,896 9,898 Dick's Sporting Goods Inc. 190,975 9,864 Brinker International Inc. 163,304 9,542 Callaway Golf Co. 1,167,673 9,528 * Ascena Retail Group Inc. 818,400 9,461 Dunkin' Brands Group Inc. 198,341 9,384 *,^ Noodles & Co. Class A 365,100 9,383 * BJ's Restaurants Inc. 210,410 9,319 * Netflix Inc. 20,600 9,101 Capella Education Co. 132,402 9,002 * Deckers Outdoor Corp. 133,750 8,834 * Vince Holding Corp. 375,000 8,794 * Chipotle Mexican Grill Inc. Class A 12,300 8,731 * ServiceMaster Global Holdings Inc. 308,538 8,719 Six Flags Entertainment Corp. 201,212 8,644 * Bloomin' Brands Inc. 336,025 8,305 * Chuy's Holdings Inc. 378,767 8,094 * La Quinta Holdings Inc. 397,963 8,091 Williams-Sonoma Inc. 101,893 7,973 Monro Muffler Brake Inc. 131,517 7,515 * Fiesta Restaurant Group Inc. 122,230 7,220 * Skechers U.S.A. Inc. Class A 114,950 6,937 Cinemark Holdings Inc. 177,060 6,581 Abercrombie & Fitch Co. 256,400 6,543 Harman International Industries Inc. 48,800 6,326 * Rentrak Corp. 64,250 4,943 Domino's Pizza Inc. 43,342 4,293 * NVR Inc. 3,200 4,014 *,^ Habit Restaurants Inc. Class A 115,725 3,819 Jack in the Box Inc. 44,700 3,790 * Tesla Motors Inc. 17,939 3,652 Cablevision Systems Corp. Class A 190,300 3,600 * Murphy USA Inc. 46,400 3,239 Aramark 100,600 3,151 Big Lots Inc. 66,000 3,030 * Starz 102,100 3,014 * Barnes & Noble Inc. 119,400 2,805 Nutrisystem Inc. 157,300 2,803 * Strayer Education Inc. 40,600 2,720 Foot Locker Inc. 51,100 2,720 * Asbury Automotive Group Inc. 36,100 2,679 * Tower International Inc. 109,700 2,597 La-Z-Boy Inc. 97,000 2,589 Dana Holding Corp. 119,100 2,486 * SodaStream International Ltd. 127,000 2,294 * Boyd Gaming Corp. 170,300 2,224 * Outerwall Inc. 35,621 2,211 Cato Corp. Class A 51,500 2,184 * Liberty Ventures Class A 58,000 2,166 Dillard's Inc. Class A 17,200 1,954 ^ Buckle Inc. 37,600 1,910 *,^ zulily Inc. Class A 97,215 1,798 Brown Shoe Co. Inc. 62,900 1,786 * Jamba Inc. 107,000 1,758 * Performance Sports Group Ltd. 95,000 1,758 * Skullcandy Inc. 169,666 1,700 * Popeyes Louisiana Kitchen Inc. 22,840 1,311 * Diamond Resorts International Inc. 45,100 1,280 Tupperware Brands Corp. 17,500 1,183 * Build-A-Bear Workshop Inc. 54,200 1,118 * Visteon Corp. 10,600 1,028 * Orbitz Worldwide Inc. 104,800 967 * Tenneco Inc. 17,677 909 * Zoe's Kitchen Inc. 28,700 888 Lithia Motors Inc. Class A 9,946 842 * Shake Shack Inc. Class A 11,100 510 Polaris Industries Inc. 3,500 506 *,^ Wayfair Inc. 21,608 423 * Martha Stewart Living Omnimedia Inc. Class A 65,300 303 * Malibu Boats Inc. Class A 9,300 203 Consumer Staples (2.3%) * TreeHouse Foods Inc. 1,031,295 93,538 * United Natural Foods Inc. 713,494 55,139 Ingredion Inc. 406,125 32,750 Greencore Group plc 4,249,599 19,709 PriceSmart Inc. 136,040 11,125 * Monster Beverage Corp. 90,200 10,549 Sanderson Farms Inc. 110,486 8,835 * Boulder Brands Inc. 741,916 7,441 * Fresh Market Inc. 163,100 6,216 * Natural Grocers by Vitamin Cottage Inc. 183,700 5,658 * Rite Aid Corp. 487,400 3,402 * Sprouts Farmers Market Inc. 90,400 3,292 Avon Products Inc. 325,400 2,519 Pilgrim's Pride Corp. 83,786 2,275 Cal-Maine Foods Inc. 64,000 2,243 Keurig Green Mountain Inc. 18,000 2,206 * Harbinger Group Inc. 93,700 1,170 * SUPERVALU Inc. 69,000 672 * Seaboard Corp. 98 375 Energy (3.5%) Energen Corp. 591,960 37,542 * RSP Permian Inc. 1,212,570 32,497 * Whiting Petroleum Corp. 938,479 28,173 Patterson-UTI Energy Inc. 1,579,970 27,112 ^ Core Laboratories NV 259,072 24,029 * Bonanza Creek Energy Inc. 917,680 23,933 Cabot Oil & Gas Corp. 853,775 22,625 Superior Energy Services Inc. 995,525 19,911 * Gulfport Energy Corp. 511,776 19,698 Western Refining Inc. 454,080 16,860 * Matador Resources Co. 778,450 16,783 * Carrizo Oil & Gas Inc. 329,980 14,882 Alon USA Energy Inc. 1,133,892 13,697 * Paramount Resources Ltd. Class A 540,500 12,127 * RigNet Inc. 312,446 10,692 Atwood Oceanics Inc. 355,565 10,162 * Diamondback Energy Inc. 120,960 8,345 * Southwestern Energy Co. 333,605 8,270 Oceaneering International Inc. 151,100 7,912 RPC Inc. 541,950 6,758 * Rice Energy Inc. 366,000 6,251 US Silica Holdings Inc. 244,172 6,153 * Dril-Quip Inc. 72,743 5,400 * Key Energy Services Inc. 3,168,890 5,324 Range Resources Corp. 98,900 4,576 * Forum Energy Technologies Inc. 258,200 3,989 Scorpio Tankers Inc. 487,873 3,840 Nabors Industries Ltd. 252,400 2,905 * REX American Resources Corp. 45,667 2,535 * Kosmos Energy Ltd. 276,300 2,423 * Pacific Ethanol Inc. 242,600 2,084 Green Plains Inc. 84,500 1,978 SM Energy Co. 49,800 1,884 * Basic Energy Services Inc. 245,000 1,441 * CHC Group Ltd. 539,134 1,024 * Clayton Williams Energy Inc. 13,800 772 * FMSA Holdings Inc. 50,100 260 Financials (8.4%) NASDAQ OMX Group Inc. 1,707,417 77,858 * Affiliated Managers Group Inc. 334,311 68,708 WisdomTree Investments Inc. 2,381,673 41,489 PacWest Bancorp 966,063 41,304 Assured Guaranty Ltd. 1,564,750 38,211 Redwood Trust Inc. 1,834,930 36,570 International Bancshares Corp. 1,599,347 36,001 * Paramount Group Inc. 1,853,983 35,875 Pebblebrook Hotel Trust 771,619 35,834 Zions Bancorporation 1,442,580 34,564 Synovus Financial Corp. 1,209,863 31,178 First Industrial Realty Trust Inc. 1,411,225 30,666 Financial Engines Inc. 847,762 30,435 Primerica Inc. 600,190 29,793 MSCI Inc. Class A 527,720 28,402 * MGIC Investment Corp. 3,219,653 27,431 Solar Capital Ltd. 1,433,800 26,497 HFF Inc. Class A 753,215 25,587 MFA Financial Inc. 2,584,725 20,264 Och-Ziff Capital Management Group LLC Class A 1,812,630 20,102 Radian Group Inc. 1,227,511 19,346 STAG Industrial Inc. 720,900 18,888 * Signature Bank 156,180 18,293 LPL Financial Holdings Inc. 360,765 14,845 *,2 eHealth Inc. 1,380,405 14,135 Cohen & Steers Inc. 332,381 13,987 * SVB Financial Group 111,500 12,588 * Encore Capital Group Inc. 299,621 11,152 * First BanCorp 1,865,430 10,241 * PRA Group Inc. 199,300 9,869 * Texas Capital Bancshares Inc. 225,855 9,226 MarketAxess Holdings Inc. 120,995 9,192 Lexington Realty Trust 762,755 8,703 * First NBC Bank Holding Co. 277,697 8,598 * Opus Bank 311,465 8,129 Cardinal Financial Corp. 450,444 8,022 Evercore Partners Inc. Class A 163,805 7,841 * Hilltop Holdings Inc. 427,300 7,756 Bank of the Ozarks Inc. 225,861 7,325 East West Bancorp Inc. 199,417 7,215 First Horizon National Corp. 320,605 4,165 American Equity Investment Life Holding Co. 159,278 4,063 Lazard Ltd. Class A 83,100 3,806 * Cowen Group Inc. Class A 878,643 3,655 * Credit Acceptance Corp. 20,717 3,266 Universal Insurance Holdings Inc. 130,920 3,041 * Iron Mountain Inc. 72,200 2,876 Waddell & Reed Financial Inc. Class A 62,100 2,777 Nelnet Inc. Class A 49,676 2,173 * Strategic Hotels & Resorts Inc. 158,500 2,127 * World Acceptance Corp. 28,076 2,062 Omega Healthcare Investors Inc. 44,000 1,930 Reinsurance Group of America Inc. Class A 22,600 1,872 Extra Space Storage Inc. 28,000 1,848 Apartment Investment & Management Co. 45,400 1,810 AmTrust Financial Services Inc. 34,700 1,757 DuPont Fabros Technology Inc. 46,600 1,736 Ryman Hospitality Properties Inc. 30,700 1,685 * InfraREIT Inc. 62,500 1,663 Columbia Property Trust Inc. 57,800 1,414 * Howard Hughes Corp. 8,500 1,110 CBOE Holdings Inc. 16,800 1,083 Geo Group Inc. 21,800 949 Sovran Self Storage Inc. 9,600 910 Investar Holding Corp. 40,168 562 Rayonier Inc. 18,000 528 * Outfront Media Inc. 14,900 422 Federal Realty Investment Trust 2,400 345 Montpelier Re Holdings Ltd. 9,200 323 * Western Alliance Bancorp 11,200 288 QTS Realty Trust Inc. Class A 7,400 281 Universal Health Realty Income Trust 5,000 269 * Square 1 Financial Inc. Class A 6,900 161 Health Care (17.9%) * Akorn Inc. 2,385,140 101,559 West Pharmaceutical Services Inc. 1,825,145 89,998 * Alkermes plc 1,008,972 72,898 * Globus Medical Inc. 2,971,108 70,059 Cooper Cos. Inc. 422,699 66,638 * Cepheid 1,069,950 60,463 * Salix Pharmaceuticals Ltd. 408,270 54,982 * Mallinckrodt plc 466,893 49,486 * athenahealth Inc. 347,290 48,520 * ABIOMED Inc. 917,024 47,447 ^ ResMed Inc. 742,189 46,365 * Charles River Laboratories International Inc. 666,520 46,223 * Hospira Inc. 671,190 42,574 Kindred Healthcare Inc. 2,293,199 42,332 * WellCare Health Plans Inc. 549,680 40,044 * Quidel Corp. 1,680,024 39,548 * Molina Healthcare Inc. 772,035 39,304 * ICON plc 662,027 37,338 * Mettler-Toledo International Inc. 122,059 37,100 * Alnylam Pharmaceuticals Inc. 382,033 35,846 * Catamaran Corp. 714,808 35,676 Universal Health Services Inc. Class B 337,860 34,641 * TESARO Inc. 815,928 32,825 * Bruker Corp. 1,606,950 30,307 * Team Health Holdings Inc. 586,090 30,301 * Acadia Healthcare Co. Inc. 512,788 29,614 * Nektar Therapeutics 1,977,908 28,957 * Insulet Corp. 982,285 28,869 * Jazz Pharmaceuticals plc 166,754 28,238 * LifePoint Hospitals Inc. 427,910 27,917 * Allscripts Healthcare Solutions Inc. 2,269,960 27,035 * Actavis plc 100,140 26,691 * NuVasive Inc. 518,850 24,033 * Bio-Rad Laboratories Inc. Class A 209,240 23,952 * PharMerica Corp. 1,023,682 23,555 * Medivation Inc. 209,990 22,851 * Illumina Inc. 112,300 21,920 * Vertex Pharmaceuticals Inc. 194,100 21,378 * IDEXX Laboratories Inc. 123,800 19,612 * Brookdale Senior Living Inc. 580,120 19,579 * QIAGEN NV 827,000 18,963 * PTC Therapeutics Inc. 327,624 17,990 * Align Technology Inc. 328,994 17,453 * Medidata Solutions Inc. 367,119 15,782 * Spectranetics Corp. 471,969 15,438 * Hologic Inc. 491,600 14,927 * Neogen Corp. 319,650 14,736 * Cardiovascular Systems Inc. 402,000 13,704 * Cerner Corp. 206,000 13,668 * CareFusion Corp. 228,675 13,560 *,^ AMAG Pharmaceuticals Inc. 306,438 13,541 * Anacor Pharmaceuticals Inc. 354,324 13,323 * Luminex Corp. 743,030 13,114 * Envision Healthcare Holdings Inc. 377,012 12,962 * Prestige Brands Holdings Inc. 373,793 12,806 * LDR Holding Corp. 371,925 12,448 * HMS Holdings Corp. 598,655 11,844 * Pacira Pharmaceuticals Inc. 108,829 11,683 * NxStage Medical Inc. 540,105 9,662 * Cyberonics Inc. 172,370 9,579 * Alexion Pharmaceuticals Inc. 49,466 9,064 * IPC Healthcare Inc. 222,370 8,975 *,^ Exact Sciences Corp. 322,451 8,774 * AMN Healthcare Services Inc. 457,923 8,618 * Tetraphase Pharmaceuticals Inc. 235,000 8,545 * Masimo Corp. 317,680 8,107 * Acceleron Pharma Inc. 200,622 7,919 * Zeltiq Aesthetics Inc. 241,490 7,778 * INC Research Holdings Inc. Class A 321,889 7,500 * Ligand Pharmaceuticals Inc. 131,600 7,491 * Isis Pharmaceuticals Inc. 109,325 7,490 * Endologix Inc. 433,871 6,044 * HealthEquity Inc. 282,325 5,864 * Tornier NV 239,443 5,787 * Incyte Corp. 67,640 5,392 * Aerie Pharmaceuticals Inc. 175,025 4,894 *,^ Sarepta Therapeutics Inc. 403,660 4,844 * Puma Biotechnology Inc. 22,475 4,744 * United Therapeutics Corp. 32,900 4,643 * Centene Corp. 42,200 4,607 * Omnicell Inc. 140,308 4,466 * Cambrex Corp. 193,043 4,330 CONMED Corp. 89,490 4,263 * PAREXEL International Corp. 60,800 3,706 * Neurocrine Biosciences Inc. 99,180 3,338 * Natus Medical Inc. 86,700 3,260 * Quintiles Transnational Holdings Inc. 53,600 3,243 * NPS Pharmaceuticals Inc. 67,845 3,111 * Depomed Inc. 165,700 3,027 * Synageva BioPharma Corp. 26,035 3,000 *,^ Sequenom Inc. 796,400 2,931 * Infinity Pharmaceuticals Inc. 187,800 2,900 * Lannett Co. Inc. 57,700 2,737 * DexCom Inc. 45,206 2,702 * Chimerix Inc. 67,213 2,696 * Clovis Oncology Inc. 41,033 2,675 * Affymetrix Inc. 235,100 2,596 * Seattle Genetics Inc. 82,500 2,571 PDL BioPharma Inc. 309,500 2,256 * Revance Therapeutics Inc. 137,041 2,206 *,^ Merrimack Pharmaceuticals Inc. 232,100 2,189 * Novadaq Technologies Inc. 152,543 2,171 * Premier Inc. Class A 61,600 2,002 * MedAssets Inc. 102,900 1,905 *,^ Juno Therapeutics Inc. 38,529 1,647 * Anika Therapeutics Inc. 39,400 1,544 * Ironwood Pharmaceuticals Inc. Class A 88,900 1,385 * Covance Inc. 12,700 1,349 * Sagent Pharmaceuticals Inc. 46,300 1,189 * VWR Corp. 48,700 1,177 * PRA Health Sciences Inc. 39,500 1,032 * Alliance HealthCare Services Inc. 43,200 974 * Spark Therapeutics Inc. 19,020 951 * Dyax Corp. 54,400 822 * Prothena Corp. plc 33,894 767 * OraSure Technologies Inc. 82,200 755 Phibro Animal Health Corp. Class A 25,600 700 * Cytokinetics Inc. 88,400 627 Chemed Corp. 6,006 607 HealthSouth Corp. 12,200 538 * Merge Healthcare Inc. 142,900 529 * CTI BioPharma Corp. 239,600 527 * Ophthotech Corp. 7,400 416 * Alder Biopharmaceuticals Inc. 13,025 353 * Surgical Care Affiliates Inc. 10,100 326 * Myriad Genetics Inc. 8,000 299 * Progenics Pharmaceuticals Inc. 31,800 190 * HealthStream Inc. 5,700 161 * Skilled Healthcare Group Inc. 18,200 151 * Entellus Medical Inc. 6,800 147 * Flex Pharma Inc. 9,300 137 Industrials (16.6%) * Clean Harbors Inc. 1,439,434 68,114 MSC Industrial Direct Co. Inc. Class A 807,119 60,590 AO Smith Corp. 905,710 53,808 * Advisory Board Co. 1,086,565 50,938 HEICO Corp. Class A 1,018,374 48,037 * JetBlue Airways Corp. 2,813,930 47,246 2 John Bean Technologies Corp. 1,527,093 46,103 * Armstrong World Industries Inc. 901,545 45,708 Waste Connections Inc. 1,004,380 43,409 Pentair plc 688,910 42,582 Acuity Brands Inc. 282,980 42,416 ManpowerGroup Inc. 574,080 41,839 * WageWorks Inc. 737,715 40,604 * IHS Inc. Class A 346,900 39,939 Watsco Inc. 357,565 38,925 * Stericycle Inc. 295,840 38,841 * Generac Holdings Inc. 863,791 37,782 * WESCO International Inc. 543,715 36,298 Ryder System Inc. 438,030 36,265 * Middleby Corp. 378,716 35,986 EnerSys 604,465 35,289 * Swift Transportation Co. 1,413,850 34,752 * Huron Consulting Group Inc. 456,700 34,353 Watts Water Technologies Inc. Class A 575,979 33,770 * Teledyne Technologies Inc. 348,043 33,078 Corporate Executive Board Co. 482,591 33,067 * TASER International Inc. 1,205,079 32,549 * Orbital Sciences Corp. 1,137,450 31,951 * American Woodmark Corp. 769,419 31,646 AMETEK Inc. 656,380 31,441 * Trex Co. Inc. 718,145 30,543 * Esterline Technologies Corp. 260,280 29,175 * UTi Worldwide Inc. 2,393,990 28,417 RBC Bearings Inc. 477,194 27,696 Kennametal Inc. 858,554 26,976 Robert Half International Inc. 433,280 25,156 * B/E Aerospace Inc. 406,427 23,707 * On Assignment Inc. 674,441 23,693 Carlisle Cos. Inc. 251,635 22,567 ^ Greenbrier Cos. Inc. 424,492 22,044 Herman Miller Inc. 745,965 21,670 * Quanta Services Inc. 778,920 20,626 * United Rentals Inc. 233,376 19,335 Flowserve Corp. 342,870 18,683 Chicago Bridge & Iron Co. NV 501,365 17,302 * Proto Labs Inc. 264,736 17,046 * Genesee & Wyoming Inc. Class A 193,030 15,915 Tennant Co. 231,896 15,122 Mobile Mini Inc. 414,407 15,043 * DXP Enterprises Inc. 360,136 14,773 * Verisk Analytics Inc. Class A 218,200 14,041 * NCI Building Systems Inc. 880,883 13,592 Kaman Corp. 350,827 13,338 * Sensata Technologies Holding NV 246,618 12,163 * Rush Enterprises Inc. Class A 400,058 11,202 * Astronics Corp. 181,380 10,101 * Saia Inc. 238,011 10,023 Knight Transportation Inc. 347,480 9,900 Towers Watson & Co. Class A 72,700 8,615 * TriNet Group Inc. 246,497 8,176 Columbus McKinnon Corp. 321,272 8,048 Nordson Corp. 106,279 7,743 NN Inc. 334,353 7,707 * Rexnord Corp. 302,276 7,481 Exponent Inc. 90,422 7,246 Expeditors International of Washington Inc. 163,906 7,159 KAR Auction Services Inc. 208,030 7,096 Woodward Inc. 155,676 6,945 * Roadrunner Transportation Systems Inc. 338,669 6,882 * CAI International Inc. 323,546 6,785 * Polypore International Inc. 142,674 6,380 MSA Safety Inc. 131,277 5,732 * Kirby Corp. 76,720 5,561 Ritchie Bros Auctioneers Inc. 211,813 5,295 Heartland Express Inc. 203,869 5,237 Alaska Air Group Inc. 76,748 5,209 * Paylocity Holding Corp. 186,657 4,398 Cintas Corp. 55,700 4,384 * Spirit AeroSystems Holdings Inc. Class A 94,200 4,243 Huntington Ingalls Industries Inc. 35,200 4,104 IDEX Corp. 54,150 3,918 * Spirit Airlines Inc. 47,100 3,492 * Echo Global Logistics Inc. 132,100 3,487 Deluxe Corp. 52,409 3,403 Trinity Industries Inc. 128,400 3,399 Lennox International Inc. 34,000 3,343 Pitney Bowes Inc. 131,300 3,149 Lincoln Electric Holdings Inc. 44,300 3,008 Allison Transmission Holdings Inc. 93,100 2,916 Mueller Water Products Inc. Class A 283,700 2,902 Allegion plc 47,900 2,587 * Meritor Inc. 201,200 2,575 * Korn/Ferry International 85,200 2,428 Aircastle Ltd. 120,700 2,421 * Hawaiian Holdings Inc. 119,800 2,329 Douglas Dynamics Inc. 94,900 1,916 Toro Co. 27,800 1,805 McGrath RentCorp 58,176 1,767 * Avis Budget Group Inc. 29,200 1,673 * Power Solutions International Inc. 33,200 1,468 * TrueBlue Inc. 62,845 1,386 ITT Corp. 38,700 1,386 * DigitalGlobe Inc. 50,300 1,353 Primoris Services Corp. 72,000 1,352 Quanex Building Products Corp. 36,800 693 Hyster-Yale Materials Handling Inc. 10,300 645 * Enphase Energy Inc. 43,700 541 Harsco Corp. 34,000 502 * Blount International Inc. 31,300 485 Argan Inc. 15,300 465 * PAM Transportation Services Inc. 7,500 434 HNI Corp. 5,800 286 * Hudson Technologies Inc. 78,511 265 * Moog Inc. Class A 2,200 155 Information Technology (23.6%) * Alliance Data Systems Corp. 353,873 102,209 * Cadence Design Systems Inc. 4,448,350 80,026 * Bankrate Inc. 5,147,864 64,245 * Demandware Inc. 1,194,778 63,992 * Ultimate Software Group Inc. 432,299 63,985 * Dealertrack Technologies Inc. 1,364,880 54,868 Belden Inc. 648,085 53,752 * Microsemi Corp. 1,823,130 50,792 * Silicon Laboratories Inc. 1,106,789 48,433 Teradyne Inc. 2,598,710 47,037 * Rogers Corp. 617,963 45,643 * Euronet Worldwide Inc. 986,000 44,755 * Cardtronics Inc. 1,323,270 44,475 * TiVo Inc. 4,226,090 44,205 * Proofpoint Inc. 863,678 43,184 * CoStar Group Inc. 228,507 42,162 * ON Semiconductor Corp. 4,046,200 40,502 * Ciena Corp. 2,047,620 37,922 * WEX Inc. 405,800 37,354 * Mellanox Technologies Ltd. 846,035 37,242 * Atmel Corp. 4,393,655 36,599 * WNS Holdings Ltd. ADR 1,594,630 35,879 * Electronics For Imaging Inc. 898,946 34,744 * VeriFone Systems Inc. 1,104,110 34,658 * SPS Commerce Inc. 579,404 34,359 * Acxiom Corp. 1,835,750 33,411 IAC/InterActiveCorp 534,044 32,550 * Red Hat Inc. 507,100 32,348 Power Integrations Inc. 626,020 32,290 Convergys Corp. 1,661,631 31,837 Methode Electronics Inc. 859,765 31,098 * Finisar Corp. 1,674,635 30,378 * F5 Networks Inc. 268,435 29,963 * Ruckus Wireless Inc. 2,785,200 29,495 FactSet Research Systems Inc. 199,650 28,668 * PTC Inc. 847,659 28,320 * Cavium Inc. 463,212 27,241 * HomeAway Inc. 1,053,185 26,846 *,^ SunPower Corp. Class A 1,083,230 26,127 * Palo Alto Networks Inc. 199,306 25,190 * Pandora Media Inc. 1,491,249 24,755 * First Solar Inc. 583,588 24,697 * Super Micro Computer Inc. 670,102 24,506 SS&C Technologies Holdings Inc. 434,598 24,046 * Aruba Networks Inc. 1,422,600 23,587 Littelfuse Inc. 236,085 23,311 Intersil Corp. Class A 1,628,095 23,298 * Radware Ltd. 1,209,700 23,275 * Constant Contact Inc. 605,616 22,904 j2 Global Inc. 393,656 22,612 * Infoblox Inc. 1,194,600 22,303 * Cognex Corp. 598,100 21,980 * Verint Systems Inc. 372,850 19,903 * Manhattan Associates Inc. 429,451 19,171 * Semtech Corp. 752,852 19,168 * Tyler Technologies Inc. 179,989 19,093 *,^ Stratasys Ltd. 239,508 19,038 * Syntel Inc. 435,494 18,835 * Akamai Technologies Inc. 319,549 18,583 MAXIMUS Inc. 329,664 18,369 Monolithic Power Systems Inc. 382,934 18,186 * comScore Inc. 425,841 17,698 * Fortinet Inc. 590,600 17,656 * Gigamon Inc. 948,085 17,454 * Qlik Technologies Inc. 611,300 17,361 ^ Cypress Semiconductor Corp. 1,113,040 16,395 * Informatica Corp. 387,085 16,136 * Aspen Technology Inc. 450,945 15,939 * GrubHub Inc. 433,100 14,912 * Gartner Inc. 173,113 14,580 MercadoLibre Inc. 114,200 14,154 Brocade Communications Systems Inc. 1,269,100 14,112 Solera Holdings Inc. 271,549 14,012 * PROS Holdings Inc. 575,300 13,974 * Virtusa Corp. 369,677 13,848 *,^ VASCO Data Security International Inc. 640,665 13,774 Brooks Automation Inc. 1,025,722 13,242 * Nanometrics Inc. 826,028 12,836 Heartland Payment Systems Inc. 249,485 12,417 * SolarWinds Inc. 254,926 12,275 * LivePerson Inc. 1,135,723 12,152 * Imperva Inc. 288,400 12,044 * Entegris Inc. 926,064 12,039 FLIR Systems Inc. 391,600 11,826 * Polycom Inc. 870,250 11,574 * LinkedIn Corp. Class A 49,862 11,206 * Guidewire Software Inc. 211,500 10,596 * Riverbed Technology Inc. 510,000 10,496 Microchip Technology Inc. 229,500 10,350 * Integrated Device Technology Inc. 548,373 10,030 *,^ InvenSense Inc. 652,400 9,636 *,^ Endurance International Group Holdings Inc. 547,860 9,210 * Sonus Networks Inc. 471,520 8,997 * Progress Software Corp. 355,000 8,893 * Diodes Inc. 323,485 8,550 *,^ TrueCar Inc. 469,778 8,259 * Inphi Corp. 419,834 8,229 * IPG Photonics Corp. 108,000 8,061 * Allot Communications Ltd. 878,400 7,914 * EPAM Systems Inc. 153,300 7,501 * II-VI Inc. 412,366 7,089 * Cimpress NV 87,114 7,017 * Tableau Software Inc. Class A 86,800 7,010 * Trimble Navigation Ltd. 289,900 6,911 *,^ FireEye Inc. 195,500 6,610 * Synchronoss Technologies Inc. 149,400 6,345 FEI Co. 74,800 6,150 Blackbaud Inc. 133,866 5,851 National Instruments Corp. 189,100 5,688 Information Services Group Inc. 1,406,173 5,653 Monotype Imaging Holdings Inc. 184,089 5,401 * Qorvo Inc. 63,957 4,724 * ANSYS Inc. 58,100 4,687 *,^ Care.com Inc. 576,757 4,597 Skyworks Solutions Inc. 54,600 4,535 Broadridge Financial Solutions Inc. 93,300 4,477 * Perficient Inc. 235,000 4,230 * WebMD Health Corp. 104,668 4,056 * Entropic Communications Inc. 1,512,830 3,918 * Freescale Semiconductor Ltd. 121,800 3,909 Jack Henry & Associates Inc. 62,900 3,860 *,^ Cree Inc. 104,400 3,692 * CommScope Holding Co. Inc. 127,117 3,573 * Shutterstock Inc. 62,475 3,517 CDW Corp. 102,100 3,498 Booz Allen Hamilton Holding Corp. 118,941 3,462 * ARRIS Group Inc. 131,100 3,437 * PDF Solutions Inc. 203,350 3,380 DST Systems Inc. 33,996 3,287 * Blackhawk Network Holdings Inc. 91,000 3,036 Science Applications International Corp. 61,100 2,980 * Take-Two Interactive Software Inc. 99,200 2,948 * Envestnet Inc. 54,382 2,799 * AVG Technologies NV 141,400 2,797 * ChannelAdvisor Corp. 284,909 2,701 * Plexus Corp. 65,500 2,482 * Cornerstone OnDemand Inc. 74,700 2,461 * Anixter International Inc. 31,931 2,406 * RealPage Inc. 133,310 2,401 *,^ Advanced Micro Devices Inc. 882,900 2,269 * Nimble Storage Inc. 95,000 2,131 * Sykes Enterprises Inc. 89,000 2,004 * Cvent Inc. 79,309 1,981 * Glu Mobile Inc. 524,300 1,840 Pegasystems Inc. 91,400 1,789 Diebold Inc. 52,400 1,635 * Amkor Technology Inc. 197,500 1,254 * E2open Inc. 201,187 1,185 CSG Systems International Inc. 44,500 1,091 *,^ Ambarella Inc. 16,900 935 * Quantum Corp. 482,000 762 * Synaptics Inc. 9,900 760 * MicroStrategy Inc. Class A 4,400 711 * iGATE Corp. 8,800 311 QAD Inc. Class A 15,700 304 * Callidus Software Inc. 16,199 242 * ePlus Inc. 3,400 229 * TeleTech Holdings Inc. 7,200 159 * Angie's List Inc. 26,900 123 * ShoreTel Inc. 16,200 115 Hackett Group Inc. 14,100 107 *,^ Arista Networks Inc. 1,600 101 Materials (5.7%) * Graphic Packaging Holding Co. 6,065,204 87,824 Ball Corp. 858,665 54,379 Minerals Technologies Inc. 803,770 52,510 Smurfit Kappa Group plc 1,852,536 45,165 Ashland Inc. 336,465 39,878 PolyOne Corp. 1,106,765 39,390 Sensient Technologies Corp. 624,080 38,069 KapStone Paper and Packaging Corp. 1,160,894 34,676 * Constellium NV Class A 1,834,245 33,768 OM Group Inc. 1,051,300 29,436 Methanex Corp. 635,890 28,043 * WR Grace & Co. 316,690 27,451 Allegheny Technologies Inc. 871,180 24,855 Steel Dynamics Inc. 1,437,480 24,495 Worthington Industries Inc. 662,525 19,829 Schweitzer-Mauduit International Inc. 366,714 14,251 Eagle Materials Inc. 166,284 11,843 FMC Corp. 194,515 11,185 Scotts Miracle-Gro Co. Class A 174,700 11,081 Airgas Inc. 79,700 8,977 Balchem Corp. 115,521 6,119 Valspar Corp. 69,712 5,816 Sealed Air Corp. 123,800 5,014 Quaker Chemical Corp. 54,515 4,302 Packaging Corp. of America 55,293 4,194 Avery Dennison Corp. 57,200 2,990 * Stillwater Mining Co. 201,300 2,752 * Berry Plastics Group Inc. 72,500 2,452 International Flavors & Fragrances Inc. 17,600 1,868 Westlake Chemical Corp. 29,400 1,685 Silgan Holdings Inc. 25,800 1,326 * Ferro Corp. 115,600 1,287 NewMarket Corp. 2,773 1,247 * Owens-Illinois Inc. 29,100 679 * Century Aluminum Co. 22,900 529 * Advanced Emissions Solutions Inc. 33,600 356 Other (0.8%) ^,3 Vanguard Small-Cap Growth ETF 463,200 57,803 ^ iShares Russell 2000 ETF 214,010 24,761 * Dropbox Private Placement 378,066 7,222 * Pure Storage Inc. Private Placement 437,384 6,878 Telecommunication Services (0.7%) * Vonage Holdings Corp. 9,148,921 38,426 * SBA Communications Corp. Class A 296,575 34,610 * 8x8 Inc. 480,226 3,703 Inteliquent Inc. 107,200 1,803 * FairPoint Communications Inc. 99,400 1,487 * Level 3 Communications Inc. 23,300 1,159 IDT Corp. Class B 28,000 598 * Cincinnati Bell Inc. 171,800 503 * General Communication Inc. Class A 9,900 145 Utilities (0.4%) ITC Holdings Corp. 1,078,310 45,871 American States Water Co. 55,200 2,188 Total Common Stocks (Cost $8,984,990) Coupon Temporary Cash Investments (5.7%) 1 Money Market Fund (5.4%) 4,5 Vanguard Market Liquidity Fund 0.133% 638,555,053 638,555 Face Maturity Amount Date ($000) Repurchase Agreement (0.2%) Deutsche Bank Securities, Inc. (Dated 1/30/15, Repurchase Value $21,100,000, collateralized by U.S. Treasury Note\Bond, 2.125%, 9/30/21, with a value of $21,522,000) 0.050% 2/2/15 21,100 21,100 U.S. Government and Agency Obligations (0.1%) 6,7 Fannie Mae Discount Notes 0.170% 6/17/15 1,500 1,499 8 Federal Home Loan Bank Discount Notes 0.060% 2/3/15 100 100 7,8 Federal Home Loan Bank Discount Notes 0.075% 2/4/15 1,000 1,000 7,8 Federal Home Loan Bank Discount Notes 0.140% 7/8/15 1,900 1,899 7,8 Federal Home Loan Bank Discount Notes 0.130% 7/24/15 6,000 5,995 Total Temporary Cash Investments (Cost $670,149) Total Investments (101.7%) (Cost $9,655,139) Other Assets and Liabilities-Net (-1.7%) 5 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $124,565,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 97.5% and 4.2%, respectively, of net assets. 2 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 3 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 5 Includes $129,260,000 of collateral received for securities on loan. 6 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 7 Securities with a value of $7,595,000 have been segregated as initial margin for open futures contracts. 8 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S.
